UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7907



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BYRON MELVIN GEORGE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-00-
2150-MJG, CA-00-2150-MJG)


Submitted:   June 19, 2003                 Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Byron Melvin George, Appellant Pro Se. Bonnie S. Greenberg, Lynne
Ann Battaglia, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Byron Melvin George seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order,            Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on

December 27, 2000.      The notice of appeal was filed on December 8,

2002, nearly two years later.          Because George failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED


                                      2